Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE CLAIMS
                    Claims 1-18, 20-23 are pending, claim 19 has been canceled.  The 112 rejections have been overcome by Applicants’ arguments.    

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17, 18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fournell. (2013/0059815) in view of Sprenger et al. (2009/0035813), and Ur-Rehman et al.
Fournell et al. discloses a method of making a composition containing a human milk permeate (HMP) containing lactose.  The permeate is obtained by treating liquid from human milk and contains human milk oligosaccharides (HMO’s) (0007, 0009, 0011) .  The reference discloses that the permeate can be subjected to other bioburden reduction steps (0037).  Claim 1 differs from the reference in the step of treating the HMP with lactase to remove the lactose from the human milk oligosaccharide composition.   Sprenger discloses a method of making oligosaccharides from animal milk (abstract).  The deproteinized milk has a pH of from 3-7.5 (0036).  In another example the oligosaccharide mixture is heated to 60 C and pH adjusted to 5 to 6.5.  Lactase was added and the mixture held for 60 C for three hours, then the temperature was raised to 110 C for 11 seconds and treated with direct steam to inactivate the enzymes (0058).  Another way to remove the lactase was disclosed by Ur-Rehman et al..  Lactase was added to a milk stream to hydrolyze the lactose.  The dairy stream was then filtered to separate the lactase enzyme from the hydrolyzed lactose (0016).  Therefore, it would have been obvious to treat a human milk oligosaccharide permeate as shown by Fournell et al. with lactase as shown by Sprenger et al. and Ur-Rehman to remove the lactase by filtration, which would have left the oligosaccharides contained in human milk.  
Claim 1 has been amended to require that the human milk permeate was obtained from the ultrafiltration of human skim milk.   Fournell et al. discloses that the composition was made with human milk UF permeate by filtering human skim milk (brief summary of the text, paragraph 10).  Therefore, it would have been obvious to make a skim UF milk permeate as disclosed by Fournell et al.  and to treat the permeate with lactase as disclosed by Sprenger et al. and Ur-Rehman for the function of removing lactose to make a human milk oligosaccharide that did not contain lactose, since some people are intolerant to lactose.    
            Claim 17 is to the composition made by the method of claim 1.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  The composition has been disclosed by the above combination of references and is obvious for those reason.
             Claim 18 requires less than 5 % lactose.  As it was known to remove lactose from milk, it would have been within the skill of the ordinary worker to remove whatever amount was deemed necessary. 
 Claims 20-23 are to methods of treating subjects with various conditions using the HMO composition with the lactose by using the enzyme lactose.  Official Notice is taken that lactose can cause problems for those who do not tolerate it well, or are lactose intolerant.  As the limitations of the composition have been disclosed as in claim 1, it would have been obvious to administer a composition containing hydrolyzed lactose, for its known function of providing nutrition, and provided a composition without lactose for those intolerant of the sugar, and expect that it would have helped modify the claimed conditions, since the composition has been disclosed.    
Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fournell et al. (2013/0059815) in view of Sprenger et al. (3009/0035813), and   
Ur-Rehman et t al as applied to claims 1, 17, 18, 20-23 above, and further in view of Barboza et al. (2014/0037785).
Claim 2 requires that the pH of the permeate is adjusted to from 4.3 to 4.7 before the addition of lactase and claim 3, that the pH is adjusted to 4.5 before the addition of lactose (lactase), and claim 4 that the temperature is from 45 to 55 C during the addition of lactose and claim 5 that the permeate is heated to about 50 C before adding the lactase.  
Barboza et al. disclose a process of making galacto-oligosaccharides to stimulate the growth of bifidobacterium (abstract).  The reference discloses that the lactose containing solution is adjusted to between 2.5 to 5.5 (0060).  The reaction mixture can be heated to a suitable temperature between 30 C and 60 C depending on the specific lactase or combination of lactases used (0061).  Therefore, it would have been obvious to treat a mixture containing lactase using temperatures conducive to the activity of the lactase in the composition of the combined references in order to hydrolyze lactose and reduce or remove lactose from the mixture.  
The reference discloses adding lactases as claims 5 and 6, 7 in amounts of about 1,000-10,000 ALU/L for 2-48 hours at temperatures between 20 to 60 degrees C.  (0063O). Even though this is not a %, it would have been within the skill of the ordinary worker to use enough of the lactase to perform the hydrolysis efficiency.  
Claim 8 further requires cooling the mixture to 20 to 30 C before removing the lactase and claim 9 requires a temperature of about 25 C.  This step is seen as being within the skill of the ordinary worker, as nothing new or unobvious is seen in what temperature the lactase is removed.  
Claims 11-14 are to removing the lactase digested permeate through a depth filter as in claim 10, NS claim 11 is to using a 1-5 micron filter and claim 12 to using a membrane having a particular pore size, as are claims 13-and 14.  As filtering is well known, it would have been obvious to use pore sizes to arrive at particular size oligosaccharides and exclude or include ingredients in the composition.  
Claim 15 further requires the concentration of the HMO’s to from 1 to 5% by weight, and claim 16, 5% by weight.  The reference to Barboza et al. discloses that suitable filters are known (0065).  It would have been within the skill of the ordinary worker to filter the mixture to obtain particular amounts of HMO’s since this is just removing liquid from the composition.  

 					ARGUMENTS

Applicant's arguments filed 12-17-2020 have been fully considered but they are not persuasive.   Applicants argue that the oligosaccharides of human milk are different than those of cow’s milk, so that there would be no reason to combine the references.  However, the method is to treating a human milk permeate with lactase, even though the oligosaccharides (OS) are different in structure the lactose has the same structure in both milks and is acted on with the same lactase enzyme.  The reference to Ur-Rehman was used to show removing the hydrolyzed lactose from the milk stream.  
Applicants argue as to where in the references the particular diseases are shown to have been prevented or decreased.  However, as the composition has been shown, it would have prevented or decreased such diseases when administered.  
Applicants argue as to the reference to Barboza that it relates to a process of making galacto-oligosaccharides (GOS) which are different than human milk oligosaccharides, so that there would not be any reason to remove the lactose.  However, oligosaccharides are “any carbohydrate of from three to six units of simple sugars (Oligosaccharides Definition) and  galacto-oligosaccharides  contain   2-9 galactosyl resides,  i. e. units of simple sugars  making GOS’s a type of oligosaccharide (Beta-galactosidase, Wikipedia).  Also, lactase is also called B-galactosidase which hydrolyzes the galactose linkage in lactose.   However, claims 2-16 are to removing lactose at a particular pH using lactase, and other conditions required for the lactase to operate successfully.   The conditions for the lactose to work would have been the same whether one was using any type of oligosaccharide, since the lactase hydrolyzes the lactose and not the OS, absent a showing to the contrary that the type of OS influences how lactase works.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793       
	3-11-2021 HFH